A024513(Rev. 05/15/2013)Judgmentin acriminal Perry ease (Modifled) ' f § _ j ridge,,"l ofl

UNITED STATES DISTRICT COURT taft is 3
soUTHERN DIsTRlCr oF CALIFORNIA

 

United states er America JUDGMENT IN A':`CiiiM`I`NAL` EXS`E _' "

 

V_ {For Offenses Committecl On`or After'N'ov'ember '1',']987j
Juan Carlos Talavera-Ramirez Case Number: 311 S`mJ'QQZOG'RBB

Benjamin B. Kington
Dej?zndan.t ’s A ttomey

REGISTRATION NO. 79994298

THE DEFENDANT:
|X| pleaded guilty to count(s) l Of Complaint

 

I:l Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
8:1325 ILLEGAL ENTRY (Misdemeanor) l

i:\ The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States_

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED |E Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

\:l `Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of nameJ residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are ii.llly'paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Thursday, October 18, 2018
Date of lmposition of Sentence

 

 

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

3:13-mj_22200-WVG

